Exhibit 10.1

 

[g222631ksi001.gif]

 

Ms. Holli Ladhani
President & Chief Executive Officer
Rockwater Energy Solutions, Inc.
515 Post Oak Blvd, Suite 200
Houston, TX 77027

 

Re: Merger Agreement

 

Dear Ms. Ladhani:

 

Reference is made to that certain Agreement and Plan of Merger, dated as of
July 18, 2017 (the “Original Agreement”) by and among SELECT ENERGY
SERVICES, INC., a Delaware corporation (“Parent”), RAPTOR MERGER SUB, INC., a
Delaware corporation and a wholly owned subsidiary of Parent (“Corporate Merger
Sub”), SES HOLDINGS, LLC, a Delaware limited liability company (“Parent
Holdco”), RAPTOR MERGER SUB, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent Holdco (“LLC Merger Sub”), ROCKWATER ENERGY
SOLUTIONS, INC., a Delaware corporation (the “Company”), and ROCKWATER ENERGY
SOLUTIONS, LLC, a Delaware limited liability company (“Company Holdco”). This
Letter Agreement (this “Letter Agreement”) is made as of September 19, 2017 by
and among Parent, Corporate Merger Sub, Parent Holdco, LLC Merger Sub, the
Company and Company Holdco. In consideration of the mutual waivers and
agreements set forth herein, the Parties agree to the matters set forth below,
which are intended to effect a mutual waiver by Parent and the Company with
respect to Section 7.1(b) of the Original Agreement until the date set forth
herein and to correct unintended omissions in order to properly reflect the
agreement between the Parties in the Original Agreement. Capitalized terms used
in this Letter Agreement and not otherwise defined herein are as defined in the
Original Agreement.

 

1.              Notwithstanding anything to the contrary in Section 7.1(b) of
the Original Agreement, and in consideration of the waiver and agreement by the
Other Party, each of Parent and the Company waive any right to, and agree not
to, terminate the Original Agreement pursuant to Section 7.1(b) prior to 5:00
p.m. Central Time on December 31, 2017.

 

2.              It is acknowledged and agreed by the Parties that, in connection
with the cancellation and retiring of any shares of Company Common Stock at the
time of the Corporate Merger then owned by Parent or Corporate Merger Sub or any
of Parent’s Subsidiaries (including Select Energy Services, LLC) pursuant to
Section 2.1(a)(ii) of the Original Agreement (for which no consideration shall
be delivered in exchange therefor), a corresponding number of Company Holdco
Units then owned by the Company shall be simultaneously canceled and retired and
shall cease to exist, and no consideration shall be delivered in exchange
therefor.

 

3.              This Letter Agreement, the Original Agreement, including the
schedules, exhibits, and amendments thereto, the New Registration Rights
Agreement, the TRA

 

--------------------------------------------------------------------------------


 

Amendments, the Confidentiality Agreement and any other document or instrument
referred to in the Original Agreement constitute the entire agreement among the
Parties and supersede all other prior or contemporaneous agreements and
understandings, both written and oral, among or between any of the Parties with
respect to the subject matter hereof and thereof.

 

4.              This Letter Agreement shall not constitute an amendment or
waiver of any provision of the Original Agreement not expressly referred to
herein and shall not be construed as an amendment, waiver or consent to any
action that would require an amendment, waiver or consent except as expressly
stated herein.

 

5.              This Letter Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument and shall become effective when counterparts have been
signed by each of the Parties and delivered to the Other Party; it being
understood that all Parties need not sign the same counterpart.

 

6.              This Letter Agreement and the agreements, instruments, and
documents contemplated hereby, shall be governed by, and construed in accordance
with, the Legal Requirements of the State of Delaware, without regard to any
applicable principles of conflicts of law that might require the application of
the Legal Requirements of any other jurisdiction.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

SELECT ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ John D. Schmitz

 

Name:

John D. Schmitz

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

RAPTOR MERGER SUB, INC.

 

 

 

 

 

 

 

By:

/s/ John D. Schmitz

 

Name:

John D. Schmitz

 

Title:

President

 

 

 

SES HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ John D. Schmitz

 

Name:

John D. Schmitz

 

Title:

President and Chief Executive Officer

 

 

 

 

RAPTOR MERGER SUB, LLC

 

 

 

 

 

 

 

By:

/s/ John D. Schmitz

 

Name:

John D. Schmitz

 

Title:

President

 

Signature Page to Letter Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

ROCKWATER ENERGY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Holli Ladhani

 

Name:

Holli Ladhani

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

ROCKWATER ENERGY SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

/s/ Holli Ladhani

 

Name:

Holli Ladhani

 

Title:

Chairman, President and Chief Executive Officer

 

 

Signature Page to Letter Agreement

 

--------------------------------------------------------------------------------